Wells, J.
No action at law can now be maintained by a creditor of a corporation against its officers, to enforce liabilities imposed by the statutes relating to corporations. If such an action was authorized, against officers of a mining company, by Gen. St. c. 60, § 31, and c. 61, § 5, that provision was expressly repealed before this cause of action arose. Sts. 1862, c. 218, § 10; 1870, c. 224, § 69. No remedy now exists except in equity.
*97This objection to the form of action is not waived or rendered immaterial by the submission upon an agreed statement of facts. The corporation is a necessary party to a proper bill in equity.
The plaintiff cannot be allowed, in this court, to amend by changing the action to a suit in equity. The appeal does not transfer the case, but only the question of law. Gen. Sts. c. 115, § 12. There being no error of law in the judgment of the court below, it must be

Affirmed.